State of Delaware
Secretary of State
Division of Corporations
Delivered 11:58 AM 12/16/2013
FILED 11:58 AM 12/16/2013
SRV 131428586 - 2845818 FILE

AMENDED AND RESTATED
CERTIFICATE OF DESIGNATIONS OF
SERIES A PREFERRED STOCK OF
GLOBAL LEADERSHIP INSTITUTE INC.
(Pursuant to Section 151 of the Delaware General Corporation Law)

GLOBAL LEADERSHIP INSTITUTE INC.. a corporation organized and existing under the
General Corporation Law of the State of Delaware (hereinafter called the
-Corporation"), hereby certifies that the following recitals and resolution were
adopted by the Board of Directors of the Corporation as required by Section 151
of the General Corporation Law at a meeting duly called and held on November 11,
2013:

WHEREAS, pursuant to the Certificate of Amendment dated 4/9/2010 (which
authorizes 2,000,000 shares of preferred stock, S0.01 par value per share).
("Preferred Stock")), the Board of Directors fixed the powers, designations,
preferences and relative, participating, optional and other special rights, and
the qualifications, limitations and restrictions, of the Series A Preferred
Stock; and

WHEREAS, no shares of Series A Preferred Stock have been issued.

RESOLVED, that, pursuant to the authority vested in the Board of Directors of
this Corporation and in accordance with the provisions of the Certificate of
Incorporation of this Corporation, the Certificate of Designations filed with
the office of the Secretary of State of Delaware on February 1, 2000 creating a
class of authorized Preferred Stock of this Corporation designated as Series A
Preferred Stock is hereby amended and restated in its entirety and that the
designation and number of shares thereof and the relative rights, powers and
preferences, and qualifications, limitations and restrictions thereof, as
amended and restated, are as follows:

Section 1. Designation and Amount. The shares of such series shall be designated
as "Series A Preferred Stock" (the "Series A Preferred Stock") and the number of
shares constituting the Series A Preferred Stock shall be 2,000. Such number of
shares may be increased or decreased by resolution of the Board of Directors.

Section 2. Dividends and Distributions. None.

Section 3. Voting Rights. The holders of shares of Series A Preferred Stock
shall have the following voting rights:




Except as otherwise required by law or by the Certificate of Incorporation and
except as set forth in Section 6(b) below, the outstanding shares of Series A
Preferred Stock shall vote together with the shares of Common Stock and other
voting securities of the Corporation as a single class and, regardless of the
number of shares of Series A Preferred Stock outstanding and as long as at least
one of such shares of Series A Preferred Stock is outstanding, shall represent
eighty percent (80%) of all votes entitled to be voted at any annual or special
meeting of shareholders of the Corporation or action by written consent of
shareholders. Each outstanding share of the Series A Preferred Stock shall
represent its proportionate share of the 80% which is allocated to the
outstanding shares of Series A Preferred Stock.

Section 4. Negative Covenants. [he Corporation will not, by amendment of the
Certificate of Incorporation or through any reorganization, transfer of assets.
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be




--------------------------------------------------------------------------------

observed or performed hereunder by the Corporation, hut will at all times in
good faith assist in the carrying out of all the provisions of this Certificate
of Incorporation and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of the Series A
Preferred Stock against impairment.

Section 5. Ranking; Changes Affecting Series. (a) The Series A Preferred Stock
shall, with respect to distribution rights on liquidation, winding up and
dissolution, (i) rank senior to any of the shares of Common Stock of the
Corporation, and any other class or series of stock of the Company which by its
terms shall rank junior to the Series A Preferred Stock, and (ii) rank junior to
any other series or class of preferred stock of the Corporation and any other
class or series of stock of the Corporation which by its term shall rank senior
to the Series A Preferred Stock.




(b) So long as any shares of Series A Preferred Stock are outstanding, the
Corporation shall not (i) alter or change any of the powers, preferences,
privileges or rights of the Series A Preferred Stock, or (ii) amend the
provisions of this Section 6; in each case, without first obtaining the approval
by vote or written consent, in the manner provided by law, of the holders of at
least a majority of the outstanding shares of Series A Preferred Stock, as to
changes affecting the Series A Preferred Stock.




Section 6. Reacquired Shares. Any shares of Series A Preferred Stock purchased
or otherwise acquired by the Corporation in any manner whatsoever shall be
retired and canceled promptly after the acquisition thereof. All such shares
shall upon their cancellation become authorized but unissued shares of Preferred
Stock and may be reissued as part of a new series of Preferred Stock subject to
the conditions and restrictions on issuance set forth herein, in the Certificate
of Incorporation, or in any other Certificate of Designations creating a series
of Preferred Stock or any similar stock or as otherwise required by law.

Section 7. No Redemption. The shares of Series A Preferred Stock shall not be
redeemable by the Company.

Section 8. Amendment. At any time any shares of Series A Preferred Stock are
outstanding, the Certificate of Incorporation of the Corporation shall not be
amended in any manner which would materially alter or change the powers,
preferences or special rights of the Series A Preferred Stock so as to affect
them adversely without the affirmative vote of the holders of at least
two-thirds of the outstanding shares of Series A Preferred Stock, voting
separately as a single class.




Section 9. Fractional Shares. Series A Preferred Stock may be issued in
fractions of a share that shall entitle the holder, in proportion to such
holder's fractional shares, to exercise voting rights, receive dividends,
participate in distributions and to have the benefit of all other rights of
holders of Series A Preferred Stock.




Section 10. Liquidation, Dissolution or Winding Up. (A) Upon any liquidation,
dissolution or winding up of the Corporation, voluntary or otherwise no
distribution shall be made (1) to the holders of shares of stock ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Series C Preferred Stock unless, prior thereto, the holders of shares of Series
A Preferred Stock shall have received an amount per share (the "Series A
Liquidation Preference") equal to $10000 per share, plus an amount equal to
accrued and unpaid dividends and distributions thereon, whether or not declared,
to the date of such payment, provided that the holders of shares of Series A
Preferred Stock shall be entitled to receive an aggregate amount per share,
subject to the provision for adjustment hereinafter set forth, equal to 10000
times the aggregate amount to be distributed per share to holders of shares of
Common Stock, or (2) to the holders of shares of stock ranking on a parity
(either as to dividends or upon liquidation, dissolution or winding up) with the
Series A Preferred Stock, except distributions made ratably on the Series A
Preferred Stock and all such parity stock in proportion to the total amounts to
which the holders of all such shares are entitled upon





--------------------------------------------------------------------------------

such liquidation, dissolution or winding up. In the event the Corporation shall
at any time declare or pay any dividend on the Common Stock payable in shares of
Common Stock, or effect a subdivision, combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in shares of Common Stock) into a greater or lesser number
of shares of Common Stock, then in each such case the aggregate amount to which
holders of shares of Series A Preferred Stock were entitled immediately prior to
such event under the proviso in clause (1) of the preceding sentence shall be
adjusted by multiplying such amount by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that are
outstanding immediately prior to such event.




(B)

In the event. however, that there are not sufficient assets available to permit
payment in full of the Series A Liquidation Preference and the liquidation
preferences of all other classes and series of stock of the Corporation, if any.
that rank on a parity with the Series A Preferred Stock in respect thereof, then
the assets available for such distribution shall be distributed ratably to the
holders of the Series A Preferred Stock and the holders of such parity shares in
proportion to their respective liquidation preferences.




(C)

Neither the merger or consolidation of the Corporation into or with another
corporation nor the merger or consolidation of any other corporation into or
with the Corporation shall be deemed to he a liquidation. dissolution or winding
up of the Corporation within the meaning of this Section.




Section 7. Consolidation. Merger. etc. In case the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed into an
amount per share. subject to the provision for adjustment hereinafter set forth.
equal to MOO times the aggregate amount of stock. securities. cash and/or any
other property (payable in kind). as the case may be, into which or for which
each share of Common Stock is changed or exchanged. In the event the Corporation
shall at any time declare or pay any dividend on the Common Stock payable in
shares of Common Stock, or effect a subdivision. combination or consolidation of
the outstanding shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in shares of Common Stock) into a greater or lesser number
of shares of Common Stock. then in each such case the amount set forth in :he
preceding sentence with respect In the exchange or change of shares of Series A
Preferred Stock shall be adjusted by multiplying such amount by a fraction, the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is die number of
shares of Common Stock that were outstanding immediately prior to such event.




IN WITNESS WHEREOF, Global Leadership Institute. Inc. has caused this
Certificate of Amended and Restated Certificate of Designations to be executed
this 5th day of November, 2013 by its Chief Executive Officer.

GLOBAL LEADERSHIP INSTITUTE INC.

S/S PETER KLAMKA




Peter Klamka

Chief Executor Officer









